DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 17, 18, 21-28, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PG Pub 6,340,643; hereafter ‘643) in view of Rangarajan et al. (US Patent 7,153,364; hereafter ‘364).
Claim 11: ‘643 is directed towards a method of dispensing a resist material (title, Fig. 11, and col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58); and
producing a flow of the resist material (col. 12, lines 1-30).
‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach producing a continuous flow of the resist material from when the resist material enters the resist tank structure until the resist material exists the resist tank structure.
However, ‘364, which is also directed towards resist deposition (title) teaches to continuously flow the resist through a dispensing nozzle to mitigate occlusion and return the dummy-dispensed resist to the reservoir (claim 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘364 into the process of ‘643 such that while dispensing a continuous flow of the resist material from when the resist material enters the resist tank structure until the resist material exists the resist tank structure and thus the dispensing unit it maintained and the dummy dispensed resist is returned to the resist supply tank because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 12: The resist tank structure comprises a substantially vertically oriented upper tank (83) and a lower tank oriented at 90º (a section of the tube, 95, below 83 can be deemed a lower tank) (see Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘364 into the process of ‘643 such that while dispensing a continuous flow of the resist material from when the resist material enters the resist tank structure until the resist material exists the resist tank structure and thus the dispensing unit it maintained and the dummy dispensed resist is returned to the resist supply tank because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 13: As discussed above, the combination causes circulating flow back to the supply and thus inherently back to the resist filter.
Claim 14: The resist tank structure is vertically arranged such that the resist material enters from a top of the resist tank structure and exits from a bottom of the resist tank structure (see Fig. 11), the method further comprising:
producing the continuous flow in a downward direction from when the resist material enters the resist tank structure until the resist exits the resist tank structure (see above).
Claim 15: ‘643 discloses a steady flow device between the dispensing unit and the resist tank structure (a valve, 98, Fig. 11 & col. 12, lines 1-30).
As discussed above, it is obvious to continuously flow the resist material.
Given that flow is performed and the valve is present it is inherent that it is controlled.
‘643 does not teach that the valve is located between the resist tank structure and the resist pump device.
However, it would have been obvious to rearrange the valve, resist pump device, and resist tank structure such that the valve is located between the resist pump device and the resist tank structure because it is prima facie obvious to rearrange parts. MPEP §2144.04(VI)(C).
Claim 17: ‘643 is directed towards a method of dispensing a resist material on a wafer (title, Fig. 11, and col. 2, lines 1-10 & col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58); and
dispensing a first portion of the resist material through the resist dispensing nozzle on the wafer (col. 12, lines 1-30).
‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach generating a circulating flow by directing a second portion of the resist material from the resist pump device back to the resist filter and continuously flowing the resist material from when the resist material leaves the resist supply until the resist is dispensed on the wafer.
However, ‘364, which is also directed towards resist deposition (title) teaches to continuously flow the resist through a dispensing nozzle to mitigate occlusion and return the dummy-dispensed resist to the reservoir (claim 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘364 into the process of ‘643 to generate a circulating flow by directing a second portion of the resist material from the resist pump device back to the resist filter and continuously flowing the resist material from when the resist material leaves the resist supply until the resist is dispensed on the wafer because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 18: The combination produces a continuous flow for the second portion of the resist material.
Claim 21: ‘643 is directed towards a method of dispensing a resist material (title, Fig. 11, and col. 2, lines 1-10 & col. 4, lines 30-40), comprising:
flowing the resist material from a resist supply (81) through a resist filter (97) to a resist tank structure (83) (see Fig. 11 & col. 12, lines 1-30);
flowing the resist material vertically in the resist tank structure (Fig. 11); and
flowing the resist material downstream from the resist tank structure (83) to a resist dispensing nozzle (67) (see Fig. 11, col. 12, lines 1-30 and col. 6, line 58).
 ‘643 teaches that a pump can be positioned between the resist tank structure or eliminated from said position if the resist tank structure is above the discharge nozzle and difference in height can produce flow (see col. 12, lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to not eliminate second pump between the resist tank structure and the discharge nozzle because the presence of the pump would eliminate the need to rely on a height/pressure difference to produce flow and thus would have more predictably controlled the flow of the resist.
‘643 does not teach the resist material continuously flows downward from where the resist material enters the resist tank structure until the resist material exits the resist tank structure.
However, ‘364, which is also directed towards resist deposition (title) teaches to continuously flow the resist through a dispensing nozzle to mitigate occlusion and return the dummy-dispensed resist to the reservoir (claim 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘364 into the process of ‘643 to continuously flow resist material downward from where the resist material enters the resist tank structure until the resist material exits the resist tank structure because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 22: Further comprising, dispensing a first portion of the resist material through the resist dispensing nozzle on the wafer (col. 12, lines 1-30).
Claim 23: ‘643 does not teach flowing a second portion of the resist material through a conduit connected between the resist pump device and the resist filter, wherein the second portion of the resist material flows from the resist pump device through the conduit back to the resist filter.
However, ‘364, which is also directed towards resist deposition (title) teaches to continuously flow the resist through a dispensing nozzle to mitigate occlusion and return the dummy-dispensed resist to the reservoir (claim 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘364 into the process of ‘643 to flow a second portion of the resist material through a conduit connected between the resist pump device and the resist filter, wherein the second portion of the resist material flows from the resist pump device through the conduit back to the resist filter because it is recognized in the art to continuously flow the resist to mitigate occlusions and return the dummy dispensed material to the supply tank and preforming such a step would have predictably reduced occlusions in the process and recycled excess resist.
Claim 24: The structures of 83, 95a, and the first portion of95 with the bend in Fig. 11 of ‘643 can be termed the resist tank structure (see Fig. 11).
Claim 25: Given that the resist is under continuous flow it is apparent that the resist material is in constant motion inside the tank.
Claim 26: 83 is a vertical tank and the bend in 95 is a lower tank oriented at 90º (Fig. 11).
Claim 27: Changes in shape and size are prima facie obvious. MPEP §2144.04(IV)(A)&(B).
Claim 28: Changes in shape and size are prima facie obvious. MPEP §2144.04(IV)(A)&(B).
Claim 30: ‘643 discloses a steady flow device between the dispensing unit and the resist tank structure (a valve, 98, Fig. 11 & col. 12, lines 1-30).
As discussed above, it is obvious to continuously flow the resist material.
Given that flow is performed and the valve is present it is inherent that it is controlled.
‘643 does not teach that the valve is located between the resist tank structure and the resist pump device.
However, it would have been obvious to rearrange the valve, resist pump device, and resist tank structure such that the valve is located between the resist pump device and the resist tank structure because it is prima facie obvious to rearrange parts. MPEP §2144.04(VI)(C).
‘643 further discloses that the pressure is constantly maintained (i.e. ‘643 implies that the pressure is monitored because a constant pressure is maintained; col. 3, lines 50-65).
Claim 16, 20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘643 in view of ‘346 as applied above, and further in view of Ogata et al. (US PG Pub 2002/0037462; hereafter ‘462).
Claims 16, 20, & 29: ‘364 further teaches dispensing the resist material from the nozzle on a wafer (col. 8, line 66 – col. 10, line 21); and adjusting the continuous flow to control defects (col. 8, line 66 – col. 10, line 21).
‘643 further notes that bubbles are a source of contamination and desires to reduce the presence of bubbles (col. 7, lines 45-60).
‘643 does not teach monitoring the defects (bubbles) on the surface of the wafer.
However, ‘462, which is also directed toward deposition of resist material (title) discloses that it is known in the art to use a defect inspecting apparatus to perform inspections by capturing an image with a CCD camera of the deposited material (¶ 58).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘462 into the process such that the defects are monitored on the wafer by capturing an image of the wafer because it is an art recognized means for monitoring defects and thus would have predictably produced the desired results.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the continuous based on the a captured image of defects because capturing images and monitoring defects on the wafer is an art recognized means of monitoring defects and thus would have predictably been suitable for monitoring defects in ‘643.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘643 in view of ‘346 as applied above, and further in view of Farnworth (US PG Pub 2004/0148048; hereafter ‘048).
Claim 19: The combination does not teach producing a laminar flow from when the resist material leaves the resist supply until the resist material is dispensed on the wafer, wherein no bubbles are generated by the laminar flow.
However, ‘643 notes that bubbles are a source of contamination and desires to reduce the presence of bubbles (col. 7, lines 45-60).
And ‘048, which is directed towards a material deposition system (title, Fig. 5, and ¶ 97) teaches that a laminar flow of the deposition material is preferred because it reduces the number of bubbles in a deposition material (¶ 97).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘048 into the process such that the resist material is in laminar flow from the point in which it leaves the resist supply to when it is dispensed because it would have predictably reduced the air bubbles in the resist material and obtain the desired result of reducing the presence of bubbles.
The combination does not teach that no air bubbles are generated by the laminar flow.
However it would have been obvious optimize the laminar flow process to reduce the number of bubbles to zero because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
Applicant is advised that the 112(b) rejection has been reconsidered and withdrawn.
In regards to applicant’s argument that the teachings of ‘364 to continuously flow the resist through a dispensing nozzle to mitigate occlusion and return the dummy-dispensed resist to the reservoir in claim 12 does not teach continuously flowing in the resist tank or before the resist tank; the Examiner does not find this argument convincing because ‘364 teaches continuously dispensing which first requires continuous supply and thus continuous flow through the tank during dispensing and then teaches recirculating resist material to the resist tank which requires continuous motion as well and thus the continuous dispensing and recirculating reads on the claim limitation.
In regards to applicant’s arguments that ‘643 in view of ‘364 does not teach that the resist material continuously flows downward from where the resist material enters the resist tank structure until the resist material exits the resist tank structure; the Office does not find this argument convincing because as discussed above, ‘364 teaches continuously flowing the resist material and returning recycled material to the resist tank which teaches the claimed continuous flow and as discussed above, ‘643 teaches the claimed orientation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1712